Title: To James Madison from Lafayette, 7 July 1803
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


Aulnay 18th. Messidor 7th July 1803.
I Have received my dear Friend, your Letter, May the 1st. and it has been a most lively heartfelt pleasure for me to revise the Expression of a Friendship on which my dependance has ever been entire as it was deeply founded on the Reciprocity of my Sentiments for you. I Hope you have had my Letters of Congratulation for the happy Cession of Louisiana to the United States. An Event which the more I think of it, the greater Joy and Satisfaction it affords to me. To the Diplomatic Correspondance I refer you for European news. There is a Russian Mediation going on. Some private Attempts Have also been made. Yet I much fear the die for War is Cast. May Liberty and peace be ever the Happy Lot of the United States!
I Have writen to the President and to you Expressing my gratitude for the bountiful, flattering grant with which I have been honoured by Congress, and my affectionate Sense of the part M. Jefferson, You, and Some other friends Have taken in that transaction. I am much obliged to M. Gallatin for his benevolent Concern in my Behalf and for the Interesting Letter a Copy of which you have forwarded to me.
Having not had the official Information from the Executive I do not know whether yet, or how it is proper to present my official Thanks for which I Shall again Consult With the American Ministers—here I am going to Answer your Kind Communication and friendly Offers.
Of the three Ways mentionned by M. Gallatin, the Second appears to me, as well as to him, by far preferable viz. to Locate the Lands on any of the vacant ones of the United States north of the Ohio and above the Mouth of Kentucky River. The first mode, to Locate on the military Tract is evidently Inferior. The third one, to Sell Warrants is, I confess, better adapted to my pecuniary Embarassements. But the Reluctance I feel to part with such an honourable property, at Least the Totality of it, has been in a Temporary manner Alleviated by a Loan for Which I am indebted to my good Friend Daniel Parker, and I am the more inclined not to part with it at the Rate mentionned in the Letter, as by a Letter from Mr. Jefferson to Doctor Bollmann, March the 4th. I find his own Estimate Goes to a probability of an actual Value of four or five Dollars an Acre. I think therefore the best Way is that pointed out by M. Gallatin and to M. Jefferson, to you, to M. Gallatin I with all confidence refer myself for all the Arrangements which will appear to you the most proper. I am told a Power of Attorney must be given by me. The House of our old Excellent Friend Dupont has my Powers for General Affairs I might happen to have to transact in America. Dr. Bollmann to whom you Know my obligations has been pleased to ask for my powers, and kindly to offer his Services. I have writen to them that the President and you being my Intimate friends, I had Entirely for the Affair itself, for the Mode and the choices, if any to be made, refered myself to M. Jefferson and to you. Permit me therefore to inclose a power of Attorney with names in blank, as I did not Know whether it was proper to fill it With names in High public Station, and with that power, as well as with the Whole affair I request you, my dear Friends to do as you think fitt.
This Letter is the only one I write to day, as M. Munro who Expects His passport Every Hour is Waiting for it. He has been so Kind to have the power of Attorney drawn up and sent to me, as I am still detained by the Wounds resulting from the Cure of my fracture—a Compleat Cure indeed—But dearly purchased. I hope however in a fortnight to be able to bid adieu to Surgeons and to return to Lagrange. Be pleased to Communicate my Letter to M. Jefferson With affectionate and Grateful Respects. I am my dear Madisson, with High Esteem and warm Attachement Your friend
Lafayette
 

   
   RC (PEL: David Bishop Skillman Library, Lafayette Collection); RC (PHi). First RC in an unidentified hand; marked “duplicate”; docketed by JM and by Wagner as received 19 Sept. Second RC in Lafayette’s hand.



   
   Letter not found but mentioned as an enclosure in JM to Monroe, 1 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:562–63).



   
   Lafayette to Jefferson, 4 June 1803 (DLC: Jefferson Papers), and Lafayette to JM, 4 June 1803.



   
   Letter not found.



   
   Massachusetts native Daniel Parker (d. 1829) had been a contractor who supplied the French and Continental armies in the last two years of the Revolutionary War. In 1784 Parker fled to Europe to escape his creditors and during the French Revolution established himself in Paris, where he lived lavishly thereafter as a merchant, financier, and speculator (E. James Ferguson et al., eds., The Papers of Robert Morris, 1781–1784 [9 vols.; Pittsburgh, 1973–99], 4:497–98 n. 9; Yvon Bizardel, Les Américains à Paris sous Louis XVI et pendant la Révolution: Notices biographiques [Alençon, 1978], pp. 141–42).



   
   See Lafayette to JM, 4 June 1803, and n. 4.



   
   Enclosure not found.


